283 F.2d 519
Lee TYLER, Appellantv.ARK-HOMA FARMS FROZEN FOODS, INC., Frank B. Trusdell, Laura Loreen Trusdell, Russell Khilling and Millie Wentz.ARK-HOMA FARMS FROZEN FOODS, INC., Frank B. Trusdell, Laura Loreen Trusdell, Russell Khilling and Millie Wentz,v.Lee TYLER.
No. 16534.
No. 16535.
United States Court of Appeals Eighth Circuit.
September 9, 1960.

Appeals from the United States District Court for the Western District of Arkansas.
Dobbs, Pryor & Dobbs, Fort Smith, Ark., for Lee Tyler.
Bethell & Pierce, Fort Smith, Ark., for Ark-Homa Frozen Foods, Inc., et al.
PER CURIAM.


1
Appeal of plaintiff and cross-appeal of defendants dismissed with prejudice without costs to either party on stipulation of parties.